


110 HRES 763 EH: 
U.S. House of Representatives
2007-10-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 763
		In the House of Representatives, U.
		  S.,
		
			October 23, 2007
		
		RESOLUTION
		
	
	
		That upon the adoption of this resolution
			 it shall be in order to consider in the House the bill (H.R. 1011) to designate
			 additional National Forest System lands in the State of Virginia as wilderness
			 or a wilderness study area, to designate the Kimberling Creek Potential
			 Wilderness Area for eventual incorporation in the Kimberling Creek Wilderness,
			 to establish the Seng Mountain and Bear Creek Scenic Areas, to provide for the
			 development of trail plans for the wilderness areas and scenic areas, and for
			 other purposes. All points of order against consideration of the bill are
			 waived except those arising under clause 9 or 10 of rule XXI. The amendment in
			 the nature of a substitute recommended by the Committee on Natural Resources
			 now printed in the bill shall be considered as adopted. The bill, as amended,
			 shall be considered as read. All points of order against provisions of the
			 bill, as amended, are waived. The previous question shall be considered as
			 ordered on the bill, as amended, to final passage without intervening motion
			 except: (1) one hour of debate equally divided and controlled by the chairman
			 and ranking minority member of the Committee on Natural Resources; (2) the
			 amendment printed in the report of the Committee on Rules, if offered by
			 Representative Goodlatte of Virginia or his designee, which shall be in order
			 without intervention of any point of order (except those arising under clause 9
			 or 10 of rule XXI) or demand for division of the question, shall be considered
			 as read, and shall be separately debatable for ten minutes equally divided and
			 controlled by the proponent and an opponent; and (3) one motion to recommit
			 with or without instructions.
		2.During consideration of H.R. 1011 pursuant
			 to this resolution, notwithstanding the operation of the previous question, the
			 Chair may postpone further consideration of the bill to such time as may be
			 designated by the Speaker.
		
	
		
			Lorraine C. Miller,
			Clerk.
		
	
